Citation Nr: 0638081	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-43 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1978 and from October 1980 to August 1981.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision in which 
the RO denied the veteran's claims of service connection PTSD 
and depression.  In October 2004, the veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was 
issued in November 2004, and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in December 2004.

In June 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record. 


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on each claim on appeal.

2.  While the veteran has been diagnosed with PTSD, he did 
not engage in combat and there are no service records or 
other credible evidence corroborating the occurrence of any 
of the veteran's alleged in-service stressful experiences.

3.  No psychiatric disability was shown in service, and the 
competent evidence does not establish a medical nexus between 
currently diagnosed major depressive disorder and the 
veteran's active service. 




CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2006). 

2.  The criteria for service connection for acquired 
psychiatric disorder, other than PTSD, are not met.  38 
U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claims on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claims has been accomplished.

In January 2004, the RO sent the appellant a pre-rating 
notice letter informing him that to support a claim for 
service-connected compensation benefits, the evidence must 
show three things: an injury in military service or a disease 
that began in or was made worse during military service, or 
an event during military service that caused an injury or 
disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease, or event in service.  In that letter the RO also 
advised the veteran that specific details of the stressful 
incident(s) in service that resulted in PTSD was needed.  He 
was requested to complete the enclosed PTSD questionnaire and 
advised as to what medical evidence he could submit in 
support of his claims.  After that letter, the appellant and 
his representative were afforded full opportunity to respond.  
Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support the claims for service connection, and has been 
afforded ample opportunity to submit such information and 
evidence. 

The aforementioned letter also listed the evidence received, 
discussed VA's responsibility to obtain evidence or assist in 
obtaining evidence, and provided contact information in case 
of questions.  The letter provided notice that VA would make 
reasonable efforts to help the veteran get evidence necessary 
to support his claims, such as medical records (including 
private medical records), if he gave it enough information, 
and, if needed, authorization, to obtain them.  The letter 
further specified what records VA was responsible for 
obtaining, to include Federal records, and the type of 
records that VA would make reasonable efforts to get. 
Additionally, he was advised to furnish any evidence that he 
had in his possession that pertained to his claim.  The Board 
finds that the January 2004 letter satisfies the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  As indicated above, in the matters now before the 
Board, the document substantially meeting the VCAA's notice 
requirements was provided to the appellant before the rating 
action on appeal; hence, Pelegrini's timing of notice 
requirement has been met.  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this appeal, the veteran's status is not at issue.  While 
the RO has not provided the veteran notice regarding the 
assignment of a disability rating and an effective date, on 
these facts, such omission is harmless.  Because the Board's 
decision herein denies service connection for the claimed 
disabilities, no disability rating or effective date is being 
assigned.  Accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the appellant's 
service medical and VA treatment records have been obtained.  
The appellant was afforded a VA medical examination in 
connection with his claims for service connection, and the 
report of that examination is of record.  The veteran 
testified during a hearing before the undersigned in June 
2006.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence in 
addition to that identified above, that needs to be obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the claims herein decided.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

A.	PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f). 
 
The April 2004 VA examination report includes a diagnosis of 
PTSD.  Even assuming, without deciding, that this diagnosis 
meets the diagnostic criteria for PTSD, here, there is no 
credible evidence that a claimed service stressor occurred.

The veteran has alleged several inservice stressors that 
caused his PTSD.  In December 2004 and September 2005 
statements and during his testimony in June 2006, the veteran 
reported that he served in a Ranger battalion at Fort Lewis.  
He indicated that he was sent for SERE (Survival, Escape, 
Resistance and Evasion) training in 1977 that included a 
simulated prisoner of war compound.  He reported that during 
the training, each member's clothes were taken and each was 
left only in underwear.  Each member was placed in a box 
about the size of a small dog house and kept there for 
several days, taken out only once a day for interrogation.  
He reported that the person in the box next to him talked to 
pass the time, but then that person stopped talking and was 
removed.  He testified that this training lasted for one 
week.  

On VA examination in April 2004, the veteran did not report 
the POW training stressor.  He reported that he had 
flashbacks of seeing his best friend who died after 
parachuting and hitting the ground.  He did not identify the 
name of the person or the date or location of the incident.  
He did not report this stressor during the June 2006 hearing.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).  

The appellant's service personnel records include a DD 214 
for the period of service from August 1975 to August 1978, 
which shows that his last duty assignment was at Fort Lewis.  
The personnel records do not indicate that the veteran 
participated SERE training as reported.  A May 1981 
Department of the Army record shows that he was to perform 
duty as a parachutist effective in April 1981.  

Significantly, there is no objective indication that the 
appellant saw any combat during either period of service-
there is no indication of a wound, no award of a Combat 
Action Ribbon or other medal or award indicative of combat.  
In other words, combat has not been established by objective, 
competent, and factual evidence of record.  See VAOPGCPREC 
12-99 at p. 4.  Hence, the Board is unable to accept the 
occurrence of the generally claimed incidents on the basis of 
his assertions alone; rather, there must be service or other 
evidence verifying the occurrence of the claimed stressor(s).  

In this case however, the occurrence of none of the veteran's 
claimed in-service stressful experiences has been 
corroborated by credible evidence, and the record does not 
present any basis for further developing the record in this 
regard.  

In this case, the Board finds that the veteran has not 
clearly articulated a verified or verifiable in-service 
stressor.  The veteran has reported being subjected to a the 
stressful training event in which he was placed in a box.  He 
relates his current diagnosed PTSD to that incident.  While 
he indicated that this occurred during the second period of 
service in 1977, neither the service personnel records or 
service medical records corroborate such an incident, or even 
the SERE training, itself (as indicated above).  

On VA examination in April 2004, the veteran asserted that he 
witnessed a friend die when he parachuted from a plane; 
however, he has not provided any information to facilitate 
verification of this event, to include the name of the person 
killed, or the date or location of the event.  In addition, 
he did not report this stressor in response to the RO's 
request for stressor information or at the time of the 
hearing, in response to his representative's inquiry as to 
stressful events in service.  The Board points out that 
anecdotal experiences of this type simply cannot be verified 
independently.  See Cohen v. Brown, 10 Vet. App. 128, 134  
(1997) ("Anecdotal incidents, although they may be true, are 
not researchable.  In order to be researched, incidents must 
be reported and documented.").  In this case, moreover, the 
veteran's vague assertions about this event would not permit 
independent verification of such event, even if such were 
possible.

The Board also points out that the veteran has not presented 
any credible lay or other evidence to corroborate the 
occurrence of any of his alleged in-service stressful 
experiences.  The Board has considered the evidence presented 
by the appellant, including the testimony in June 2006.  
However, these assertions, without more, do not constitute 
credible, objective evidence to verify either combat service 
or a specific in-service stressful experience.  

Absent credible evidence that a claimed in-service stressor 
occurred-an essential criterion for establishing service 
connection for PTSD-the claim must be denied.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine; however, in the absence of any credible 
evidence to support the claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

B.  An acquired psychiatric disorder, other than PTSD.

Initially, the Board notes that there is no competent 
evidence of an acquired psychiatric disorder in service.  The 
service medical records are completely negative for findings 
or a diagnosis of any psychiatric disorder during service.  

VA outpatient treatment records dated from November 1998 to 
January 2004 have been obtained and associated with the 
record.  A November 1998 psychiatric note shows that the 
veteran sought treatment for anxiety and depression but 
reported that he had not received prior psychiatric 
treatment, and the remaining records reflect that the veteran 
participated in group therapy treatment and that depressive 
symptoms were reported.  An August 2003 psychiatry note 
includes a notation of recurrent major depression.  An 
October 2003 treatment record notes an assessment of symptoms 
and acts related to PTSD and to major depression.  A January 
2004 record shows Axis I diagnoses of PTSD and depression 
NOS.  None of the VA treatment records include a medical 
opinion linking depression to the veteran's active service.  

The April 2004 VA examination report includes diagnoses of 
PTSD and anxiety.  The examiner did not diagnose depression.  
It was noted, however, that the veteran complained of 
depression along with other symptoms related to PTSD.  

There is no competent medical evidence showing that an 
acquired psychiatric disorder, other than PTSD, had its onset 
during service or is in any way related to service.  While 
there is post service evidence of depression and anxiety, 
there is no competent medical evidence linking either to 
service.  To the extent that the veteran has depression as a 
symptom of PTSD, as concluded above service connection for 
PTSD is not warranted.  As such, there is no basis on which 
the claim may be granted.  

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the veteran's and his 
representative's oral and written assertions, as well as the 
veteran's testimony during a hearing before the undersigned; 
however, none of this evidence provides a basis for allowance 
of the claim.  As indicated above, the claim turns on a 
medical matter; however, medical questions of diagnosis and 
etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the veteran and his representative are not shown 
to be other than laypersons without the appropriate medical 
training and expertise, neither is competent to render a 
probative opinion on a medical matter.  See, e.g., Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, none of the lay assertions in this regard have any 
probative value.

Under these circumstances, the Board finds that the claim for 
service connection for an acquired psychiatric disorder, 
other than PTSD, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, in the absence of 
any medical evidence of a nexus between depression and the 
veteran's active service, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.


ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder, 
other than PTSD, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


